Citation Nr: 0724276	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-16 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a bilateral hand 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran's DD Form 214 indicates that he had active 
service from June 1976 to December 1982, with five months of 
prior service.

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 2003 rating decision of the Chicago, 
Illinois, RO.  

The issues of entitlement to service connection for neck, 
back, right hip, right shoulder, and bilateral hand 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for right hip and back disabilities 
was denied by a June 1983 rating decision.  The veteran was 
notified of the adverse decision and his appellate rights; he 
did not appeal. 

2.  Evidence submitted since the June 1983 rating decision is 
new, relates to an unestablished fact necessary to 
substantiate each claim, and raises a reasonable possibility 
of substantiating the claim. 


CONCLUSION OF LAW

The June 1983 decision denying entitlement to service 
connection for right hip and back disabilities is final; 
evidence submitted since that denial is new and material, and 
the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1983 rating decision, among other things, denied 
entitlement to service connection for right hip and back 
conditions.  The veteran was notified of that decision by a 
July 1983 letter.  He did not appeal that decision and it is 
now a final decision.  38 U.S.C.A. § 7105.  In order to 
reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The RO's denial in June 1983 was on the basis that the 
conditions were not found on the last examination.  It is 
noted that in 1983, the veteran was scheduled for a VA 
examination to evaluate the right hip and back, but he failed 
to report for the examination.  Thus, it is likely that the 
examination report to which the RO was referring in the 1983 
rating decision was a March 1982 Report of Medical 
Examination, conducted several months prior to the veteran's 
separation from service.  That examination noted no pertinent 
abnormalities; although, other service medical records did 
note complaints of right hip and back problems.  

The evidence submitted since the 1983 rating decision 
indicates that the veteran has continued to have right hip 
and back pain and has been seen by VA and private 
practitioners on various occasions.  (See January 1988 VA 
examination report; September 1988 letter from treating 
chiropractor; November 2001 VA examination report; December 
2001 VA examination report; and January and October 2002 VA 
outpatient treatment reports.)  It is also noted that his 
treating chiropractor found that his back disability was 
related to injury sustained in service.  (See September 1988 
letter.)  This new evidence relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
veteran continues to suffer from the claimed conditions.  

It is noted that the veteran has made statements to the 
effect that he injured his hip and back while working at UPS 
(after separation from service).  However, given that service 
medical records indicate that he has received treatment for 
right hip and back problems, as well as the fact that he 
claimed entitlement to service connection for these 
conditions immediately after separation from service (in 
February 1983), when considered with new medical evidence 
indicating continued problems with the back and right hip, a 
reasonable possibility that the claim can be substantiated is 
raised.  The claims are thus reopened.  


ORDER

The petition to reopen the claim of service connection for a 
right hip disability is granted; the claim is reopened.

The petition to reopen the claim of service connection for a 
back disability is granted; the claim is reopened.


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to 
notify the claimant and the claimant' s representative, if 
any, of any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim. The VCAA letters that were issued to the veteran 
informed him only of what evidence was required to establish 
direct service connection.  The veteran never received 
notice, as required by the VCAA, of what the evidence must 
show to establish secondary service connection.  On remand, 
corrective action should be taken. 

The veteran's service medical records indicate that during 
service, he was seen for complaints pertaining to the hands, 
low back, neck, right hip, and right arm.  He continues to 
have complaints with these body parts.  In accordance with 
the duty to assist, the Board finds that he should be 
scheduled for VA examinations to address the etiology of any 
disabilities of the above-mentioned body parts.  

The record indicates that the veteran has been receiving 
regular treatment VA treatment.  The veteran may have had 
more recent VA treatment.  Any such records may be relevant 
to the veteran's claim and should be obtained, if available.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish secondary service connection, 
and a disability rating and effective 
date for the claims on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ensure that any 
outstanding VA treatment records are 
obtained and associated with the claims 
file.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic 
examinations to determine the etiology of 
any disabilities of the neck, back, 
bilateral hands, right shoulder, and 
right hip.  All indicated tests and 
studies are to be performed.  Prior to 
the examinations, the claims folder must 
be made available to each physician for 
review of the case.  In particular, the 
examiner is asked to thoroughly review 
the veteran's service medical records. 

a)	With regard to any right hip 
disability, the examiner is to 
indicate the diagnosis and state 
whether it is at least as likely as 
not that such disability is related 
to a disease or injury in service. 

b)	With regard to any disabilities of 
the neck, back, hands, and right 
shoulder, the examiner is to 
indicate the diagnosis and answer 
the following questions:  (i) is at 
least as likely as not that each 
such disability is related to a 
disease or injury in service; (ii) 
is it at least as likely as not that 
each such disability was caused or 
aggravated by the right hip 
disability.

Each examiner must provide a clear and 
complete explanation for each finding and 
opinion expressed.  
It would be helpful if each examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


